UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4865


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CLEVELAND LAQUINCY GRIFFIN, a/k/a Q,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:07-cr-00926-JFA-1)


Submitted:    September 3, 2009             Decided:   October 15, 2009


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Katherine E. Evatt, Assistant Federal Public Defender, Aileen P.
Clare, Research and Writing Specialist, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Columbia, South Carolina, for Appellant.
William Walter Wilkins, III, United States Attorney, John David
Rowell, Assistant United States Attorney, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Cleveland      Laquincy         Griffin     pleaded        guilty     to

possession         of   cocaine    base     with       intent    to   distribute,      in

violation of 21 U.S.C.A. § 841(a), (b)(1)(A) (2006 & West Supp.

2009).       Griffin was sentenced to 262 months of imprisonment and

now   appeals.          His    attorney     has     filed    a   brief      pursuant   to

Anders v. California, 386 U.S. 738 (1967), raising two issues

but stating that there are no meritorious issues for appeal.

Griffin filed a pro se supplemental brief raising an additional

issue. *     We affirm.

                 In the Anders brief, counsel first questions whether

the district court erred in accepting Griffin’s guilty plea.

Prior       to    accepting    a   guilty    plea,       a   trial    court,    through

colloquy with the defendant, must inform the defendant of, and

determine        that   he    understands,       the   nature    of   the    charges   to

which the plea is offered, any mandatory minimum penalty, the

maximum possible penalty he faces, and the various rights he is

relinquishing by pleading guilty.                  Fed. R. Crim. P. 11(b).             The

court also must determine whether there is a factual basis for

the plea.         Id.; United States v. DeFusco, 949 F.2d 114, 120 (4th

Cir. 1991).         The purpose of the Rule 11 colloquy is to ensure


        *
       We have considered the claim raised in Griffin’s pro se
brief and conclude the claim lacks merit.



                                             2
that    the    plea     of    guilt     is   entered       into     knowingly     and

voluntarily.       See United States v. Vonn, 535 U.S. 55, 58 (2002).

              Because Griffin did not move in the district court to

withdraw his guilty plea, any error in the Rule 11 hearing is

reviewed for plain error.             United States v. Martinez, 277 F.3d

517, 525 (4th Cir. 2002).             “To establish plain error, [Griffin]

must show that an error occurred, that the error was plain, and

that    the    error      affected    his    substantial      rights.”        United

States v. Muhammad, 478 F.3d 247, 249 (4th Cir. 2007).                      Even if

Griffin satisfies these requirements, “correction of the error

remains    within     our    discretion,     which    we   should    not   exercise

. . .     unless    the      error    seriously      affect[s]      the    fairness,

integrity or public reputation of judicial proceedings.”                          Id.

Our review of the transcript reveals full compliance with the

requirements of Rule 11, and we conclude that Griffin pleaded

guilty knowingly and voluntarily.

              Counsel     next   questions    whether      the     district     court

erred in sentencing Griffin as a career offender.                     The district

court considered a prior conviction for failure to stop for a

blue light as a predicate offense for purposes of the career

offender designation under the advisory guidelines.                        See U.S.

Sentencing Guidelines Manual § 4B1.1 (2008).                      We conclude that

this was error.           See United States v. Roseboro, 551 F.3d 226

(4th Cir. 2009) (holding that failure to stop for a blue light

                                         3
under South Carolina law is not per se violent felony under the

Armed    Career       Criminal     Act).      However,       Griffin   had     two   other

prior offenses that qualified as predicates for career offender

purposes and, therefore, the district court properly designated

Griffin    a    career     offender.         Accordingly,       this   error     did    not

affect Griffin’s substantial rights.                    See Muhammad, 478 F.3d at

249 (providing standard for plain error review).

               We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.           We therefore affirm the judgment of the district

court.     This        court    requires     that     counsel   inform       Griffin,   in

writing,       of    the   right      to   petition    the   Supreme    Court    of     the

United States for further review.                     If Griffin requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                        Counsel’s motion must

state that a copy thereof was served on Griffin.                             We dispense

with oral argument because the facts and legal contentions are

adequately          presented    in    the   materials       before    the    court     and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                              4